DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Jeremy Stipkala on 11 August 2021. 
The application has been amended as follows:

1. (Currently Amended) A composite [[meniscus implant for the replacement or repair of meniscus tissue comprising: 
a polymeric body comprising a top surface for articulating against a femoral condyle and a bottom surface for bearing against a tibial plateau, the top surface joining the bottom surface at an interior edge and joining the bottom surface at a periphery opposite the interior edge to form an anatomical meniscus shape; 
, an anterior end, and a posterior end, the central region joining [[the anterior end and [[the posterior end; and 
a reinforcing element that adjoins the ligature to form a scaffold,
wherein the polymeric body comprises a recess along the periphery, and the central region of the ligature is disposed in the recess,
wherein the top surface of the polymeric body terminates in a top lip, and the bottom surface of the polymeric body terminates in a bottom lip,
wherein the periphery of the polymeric body comprises a plurality of apertures separated by a plurality of polymeric columns, wherein the plurality of polymeric columns extend from the top lip of the polymeric body to the bottom lip of the polymeric body,
wherein the ligature is restrained around the periphery of the polymeric body between the recess and the plurality of polymeric columns,
wherein the polymeric body further comprises an anterior opening through which the anterior end of the ligature passes, and a posterior opening through which the posterior end of the ligature passes,
wherein the ligature comprises a tensile load bearing element that reinforces the polymeric body.
2.-6. (Canceled)
7. (Currently Amended) The composite [[meniscus implant of claim 1, wherein the top surface, bottom surface, or both, comprise a lubricious coating.
meniscus implant of claim [[1, wherein the central region of the ligature reinforces the periphery.  
9. (Currently Amended) The composite [[meniscus implant of claim 1, wherein the anterior end of the ligature is adapted to pass through a first transosseous tunnel and attach to a subject.  
10. (Currently Amended) The composite [[meniscus implant of claim 1, wherein the posterior end of the ligature is adapted to pass through a second transosseous tunnel and attach to a subject.  
11. (Canceled)
12. (Currently Amended) The composite [[meniscus implant of claim [[1, wherein the tensile load bearing element comprises fiber, yarn, or a combination thereof.  
13. (Currently Amended) The composite [[meniscus implant of claim 1, wherein the ligature is formed by weft knitting, warp knitting, braiding, weaving, bundling, knotting, looping, and combinations thereof.  
14. (Canceled)
15.-18. (Canceled)  
19. (Currently Amended) The composite [[meniscus implant of claim 1, wherein the ligature, the reinforcing [[element, or both, are formed by a plurality of fibers.  
20. (Currently Amended) The composite [[meniscus implant according to claim 1, wherein the ligature and the reinforcing element comprise one or more polymers chosen from polyesters, polyolefins, perhalogenated polyolefins, polyether ether ketones, polyurethanes, polyamides, silicones, nylons, and combinations of two or more thereof.  
meniscus implant of claim 1, wherein the ligature comprises a mono-filament yarn, a multi-filament yarn, or a combination thereof.  
22. - 59. (Canceled)
60. (Canceled)  
61. (Currently Amended) The composite [[meniscus implant of claim [[1, wherein each polymeric column in the plurality of polymeric columns has the same width.  
62. (Currently Amended) The composite [[meniscus implant of claim [[1, wherein each polymeric column in the plurality of columns is separated by a distance that is the same between each polymeric column.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a composite meniscus implant for the replacement or repair of meniscus tissue comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a polymeric body comprising a top surface for articulating against a femoral condyle and a bottom surface for bearing against a tibial plateau, the top surface joining the bottom surface at an interior edge and joining the bottom surface at a periphery opposite the interior edge to form an anatomical meniscus shape; 
a ligature comprising a central region disposed in the polymeric body, an anterior end, and a posterior end, the central region joining the anterior end and the posterior end; and 
a reinforcing element that adjoins the ligature to form a scaffold,

wherein the top surface of the polymeric body terminates in a top lip, and the bottom surface of the polymeric body terminates in a bottom lip,
wherein the periphery of the polymeric body comprises a plurality of apertures separated by a plurality of polymeric columns, wherein the plurality of polymeric columns extend from the top lip of the polymeric body to the bottom lip of the polymeric body,
wherein the ligature is restrained around the periphery of the polymeric body between the recess and the plurality of polymeric columns,
wherein the polymeric body further comprises an anterior opening through which the anterior end of the ligature passes, and a posterior opening through which the posterior end of the ligature passes,
wherein the ligature comprises a tensile load bearing element that reinforces the polymeric body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4,919,667; US PG Pub No. 2002/0022884; US PG Pub No. 2008/0086210; US PG Pub No. 2014/0222149; US PG Pub No. 2014/0277451; and US PG Pub No. 2016/0256285.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774